                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 CALVIN LANDERS #417289,                          )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )     NO. 3:19-cv-00932
                                                  )
 MARINA CADRECHE,                                 )
                                                  )
        Defendant                                 )

                          MEMORANDUM OPINION AND ORDER


       Calvin Landers, a convicted inmate currently housed in the Northwest Correctional

Complex in Tiptonville, Tennessee, has filed this pro se civil rights action under 42 U.S.C. § 1983

(Doc. No. 1), and an application to proceed in district court without prepaying fees and costs. (Doc

No. 4.) Plaintiff has also filed a document captioned as “1983 Prisoner Civil Rights Violated By

Marina Cadreche,” which the Court liberally construes as a supplement to his original complaint.

(Doc. No. 5.) The case is before the Court for a ruling on the application and for an initial review

pursuant to the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A, and

42 U.S.C. § 1997e.

                     I.    APPLICATION TO PROCEED AS A PAUPER

       Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(a), a prisoner

bringing a civil action may be permitted to file suit without prepaying the filing fee of $350

required by 28 U.S.C. § 1914(a). Because it is apparent from Plaintiff’s submission that he lacks

the funds to pay the entire filing fee in advance, his application to proceed as a pauper (Doc. No.

4) is GRANTED.
       Pursuant to 28 U.S.C. §§ 1915(b) and 1914(a), Plaintiff is nonetheless assessed the $350.00

civil filing fee. The custodian of Plaintiff’s trust account is DIRECTED to submit to the Clerk of

Court, as an initial payment, the greater of: (a) 20% of the average monthly deposits to Plaintiff’s

credit at the jail; or (b) 20% of the average monthly balance to Plaintiff’s credit for the six-month

period immediately preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the

custodian shall submit 20% of the Plaintiff’s preceding monthly income (or income credited to

Plaintiff for the preceding month), but only when the balance in his account exceeds $10.00. 28

U.S.C. § 1915(b)(2). Payments shall continue until the $350.00 filing fee has been paid in full to

the Clerk of Court. 28 U.S.C. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the Warden of Northwest

Correctional Complex to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining to

the payment of the filing fee. If Plaintiff is transferred from his present place of confinement, the

custodian must ensure that a copy of this Order follows Plaintiff to his new place of confinement,

for continued compliance with the Order. All payments made pursuant to this Order must be

submitted to the Clerk of Court for the United States District Court for the Middle District of

Tennessee, 801 Broadway, Nashville, TN 37203.

                      II.     INITIAL REVIEW OF THE COMPLAINT

A.     Standard for Initial Review

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to conduct an initial review of

any complaint filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

against a defendant who is immune from such relief. In reviewing the complaint to determine

whether it states a plausible claim, “a district court must (1) view the complaint in the light most

                                                   2
favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 confers a private federal right of action against any person who,

acting under color of state law, deprives an individual of any right, privilege or immunity secured

by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir.

2012). Thus, to state a § 1983 claim, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the Constitution and laws of the United States, and (2) that “the deprivation was

caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th Cir.

2003) (citations omitted); 42 U.S.C. § 1983.

B.      Allegations

        Plaintiff alleges that he complained to a doctor on May 22, 2017, about having an infection

and was denied medical treatment. (Doc. No. 1 at 5.) After several more months of complaining,

he asked a nurse to take a stool sample on August 17, 2017, which tested positive for an infection.

(Id.)

        Plaintiff also alleges that on December 1, 2017, a dermatologist prescribed him Cetirizine

HCL1 and petroleum jelly for an unspecified “serious health issue.” (Doc. No. 1 at 12; Doc. No. 5

at 2.) Plaintiff was provided with those remedies on December 13 and December 15, respectively,


1
  The Court takes judicial notice of the common knowledge that Cetirizine HCL is a common
antihistamine available over-the-counter in brands such as Zyrtec.
                                                  3
but in the following months his refills were sometimes delayed by 1–2 days, and once he was

without Cetirizine HCL for 17 days and without petroleum jelly for 15 days. (Doc. No. 1 at 12;

Doc. No. 5 at 2–3.) He characterizes this as “Marina Cadreche[’s] denial of medication in a timely

manner” and her “fail[ure] to refill” his medication. (Doc. No. 1 at 12; Doc. No. 5 at 2.) He

identifies Cadreche as the Assistant Commissioner of Rehabilitative Services for the Tennessee

Department of Correction in Nashville. (Doc. No. 1 at 2.)

       Finally, Plaintiff alleges that on August 16, 2019, a dermatologist prescribed an anti-itch

lotion and Dove soap for an itchy rash. (Doc. No. 5 at 4.) He says he received the lotion on August

23, but did not receive the Dove soap until September 12, “2 weeks 5 days late.” (Id.) Plaintiff

says that his rash causes him embarrassment and mental stress during strip searches and that he is

laughed at during searches. (Id.)

       Plaintiff sues Defendant Cadreche for an injunction “to fully comply with any and all

medical treatment” and compensatory and punitive damages totaling $20 Million. (Doc. No. 5 at

5.)

C.     Analysis

       Deliberate indifference to a prisoner’s serious medical needs “constitutes the unnecessary

and wanton infliction of pain” and violates the Eighth Amendment rights of convicted inmates or

the Fourteenth Amendment rights of pretrial detainees. Ruiz v. Martin, 72 F. App’x 271, 275 (6th

Cir. 2003) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Miller v. Calhoun Cnty., 408

F.3d 803, 812 (6th Cir. 2005) (“Although the Eighth Amendment’s protections apply specifically

to post-conviction inmates, the Due Process Clause of the Fourteenth Amendment operates to

guarantee those same protections to pretrial detainees as well.”). A “serious medical need” is “one

that has been diagnosed by a physician as mandating treatment or one that is so obvious that even



                                                4
a lay person would easily recognize the necessity for a doctor’s attention.” Villegas v. Metro. Gov’t

of Nashville, 709 F.3d 563, 570 (6th Cir. 2013). The “deliberate indifference” necessary to violate

the constitution is a higher standard than negligence and requires that the official know of and

disregard an excessive risk to the inmate. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Mere

allegations of medical malpractice or negligent diagnosis and treatment do not state an Eighth

Amendment claim for cruel and unusual punishment. See Estelle, 429 U.S. at 106 (“Medical

malpractice does not become a constitutional violation merely because the victim is a prisoner.”).

“Where a prisoner has received some medical attention and the dispute is over the adequacy of the

treatment, federal courts are generally reluctant to second guess medical judgments and to

constitutionalize claims which sound in state tort law.” Westlake v. Lucas, 537 F.2d 857, 860 n.5

(6th Cir. 1976). To prevail under those circumstances, an inmate must establish that the treatment

he received was “so woefully inadequate as to amount to no treatment at all.” Ruiz, 72 F. App’x

at 276 (quoting Westlake, 537 F.2d at 860 n.5).

       Even assuming that Plaintiff’s alleged medical needs are sufficiently serious to satisfy this

standard, he has failed to establish that Defendant Cadreche has known of and disregarded those

needs. He identifies her as a senior official in the TDOC’s headquarters in Nashville. He does not

allege that she has been personally involved in his medical care or the provision of his medications.

He does not even mention her in connection with his allegations about the delayed infection

diagnosis or the delayed delivery of his Dove soap. Under these circumstances, he fails to allege

any violation for which Cadreche could be found liable. See Polk County v. Dodson, 454 U.S.

312, 325 (1981) (requiring personal involvement in violation for individual liability under § 1983).

Plaintiff presumably sues Cadreche because he believes she holds some supervisory position over

those who are providing his care and treatment, but a supervising official can only be individually


                                                  5
liable under § 1983 where “the supervisor either encouraged the specific incident of misconduct

or in some other way directly participated in it.” Peatross v. City of Memphis, 818 F.3d 233, 242

(6th Cir. 2016). Thus, “‘at a minimum,’ the plaintiff must show that the defendant ‘at least

implicitly authorized, approved, or knowingly acquiesced in the unconstitutional conduct of the

offending officers.’” Id. (citing Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999)). There are

no such allegations in this case.

       Moreover, even if Cadreche were somehow personally involved in the occasional delays

in providing Plaintiff with remedies such as antihistamines, petroleum jelly, and Dove soap,

Plaintiff has not alleged any facts suggesting that those occasions are the result of deliberate

indifference. In the absence of any allegation that Plaintiff’s condition was such that serious harm

would obviously result from those mostly-brief delays and that someone deliberately delayed his

remedies despite that knowledge, simply not being given prescribed medication “in a timely

fashion” does not establish deliberate indifference. See Grant v. Knight, No. 1:07-CV-162-M,

2010 WL 323556, at *2 (W.D. Ky. Jan. 20, 2010) (“While Grant has broadly testified that he

“didn’t get [his medication],” and his wife has stated that “he was not given his prescription

medication in a timely fashion, sometimes going for days without various medications,” this is

insufficient to present a triable question of deliberate indifference.”). The complaint demonstrates

that Plaintiff is receiving medical care for his ailments, including multiple visits with doctors and

nurses and several remedies over the course of years. His dissatisfaction with the adequacy of that

treatment does not amount to a constitutional violation.




                                     III.    CONCLUSION



                                                 6
       For the reasons explained above, this action is DISMISSED for failure to state a claim

upon which relief can be granted. 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. This is the final Order

denying all relief in this case. Accordingly, the Clerk is DIRECTED to enter judgment. See Fed.

R. Civ. P. 58(b).

       Any appeal of this Order would not be in good faith as required by 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.



                                                    ____________________________________
                                                    WAVERLY D. CRENSHAW, JR.
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               7
